MEMORANDUM **
Jeremiah Bourgeois, a Washington state prisoner, appeals pro se from the district court’s judgment dismissing his action alleging that a state court judge violated his constitutional rights by denying his motion to waive filing fees. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether a case should be dismissed for lack of subject matter jurisdiction based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We may affirm on any basis supported by the record even if the district court did not rely on that basis. See United States v. State of Wash., 969 F.2d 752, 755 (9th Cir.1992). We affirm.
The district court lacked subject matter jurisdiction under the Rooker-Feldman doctrine because Bourgeois’s action is a “forbidden de facto appeal from a judicial decision of a state court,” and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Id. at 1158.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.